Case 8-20-71970-ast   Doc 555-2   Filed 12/16/20   Entered 12/16/20 16:46:42




                                  Exhibit 1

                           Purchaser Stipulation
     Case 8-20-71970-ast             Doc 555-2        Filed 12/16/20   Entered 12/16/20 16:46:42




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
In re:                                                         :       Chapter 11
                                                               :       Case Nos. 20-71970 thru
RCCI WIND DOWN COMPANY, INC., et al.                           :
                                                               :       20-71974 (AST)
                                     Debtors.                  :
                                                               :       Jointly Administered
 --------------------------------------------------------------X

                  STIPULATION RESOLVING MATTERS
        ORDERED TO MEDIATION BY AND AMONG THE DEBTORS, THE
    OFFICIAL COMMITTEE OF UNSECURED CREDITORS, AND RUBIES II, LLC

      This Stipulation is entered into among (i) the above-captioned Debtors, (ii) the Official

Committee of Unsecured Creditors in the Debtors’ chapter 11 cases (the “Committee”) and (iii)

Rubies II, LLC (the “Purchaser”) and, together with Debtors and Committee, the “Parties”). The

Parties hereby stipulate and agree as follows:

                                                      RECITALS

           A.     On April 30, 2020 (the “Petition Date”), the Debtors commenced the above

captioned chapter 11 cases.

           B.     At the hearing on September 24, 2020 (the “Sale Hearing”), the Bankruptcy Court

approved the sale of substantially all the Debtors’ assets to the Purchaser (the “Sale”) pursuant to

that certain Asset Purchase Agreement dated as of August 17, 2020 (the “APA”) as modified by

the record of the Sale Hearing and upon the terms and conditions set forth in the order approving

the Sale entered on September 25, 2020 [Docket No. 408] (the “Sale Order”);

           C.     On or about September 29, 2020, a dispute arose between the Parties concerning

the Cash Payment Amount (as defined in the APA) in the amount of $2 million (the “Dispute”);




                                                          1
    Case 8-20-71970-ast         Doc 555-2      Filed 12/16/20     Entered 12/16/20 16:46:42




         D.     After a hearing on September 30, 2020, the Bankruptcy Court ordered that the

Purchaser’s $2 million good faith deposit then held in escrow (the “Escrowed $2 Million”) by

Debtors’ co-counsel, Meyer, Suozzi, English & Klein, P.C. (“MSEK”) continue to be held in

escrow by MSEK (the “MSEK Escrow”) pending resolution of the Dispute by Court order or an

express written agreement between the Debtors, Committee and Purchaser, as set forth in that

certain letter agreement by and among the Parties which was so-ordered by the Court on October

5, 2020 (the “October 5, 2020 Order”). See [Docket No. 438];

         E.     On November 9, 2020, the Bankruptcy Court entered the Order Assigning

Matters to Mediation [Docket No. 498] assigning the Dispute to mediation between the Debtors,

Committee, and Purchaser (the “Mediation”) with the Hon. Robert E. Gerber (Ret.) as mediator

(the “Mediator”);

         F.     Through the Mediation conducted on several days between November 19, 2020

and December 5, 2020, the Parties engaged in good-faith, arm’s length negotiations with the

assistance of the Mediator, as a result of which the Parties resolved the Dispute on the terms set

forth herein;

         G.     This Stipulation does not constitute an admission by the Parties concerning any

issue (including, without limitation, any liability) with respect to the subject matter hereof.

                                             STIPULATION

                1.     The Recitals set forth above are incorporated as if fully set forth herein.

                2.     As soon as practicable following Court approval of this Stipulation,

MSEK is authorized and directed to release $550,000.00 of the Escrowed $2 Million to an

account designated by the Purchaser in writing. MSEK is authorized and directed to release

from its escrow the remaining portion of the Escrowed $2 Million in the amount of


                                                  2
    Case 8-20-71970-ast        Doc 555-2       Filed 12/16/20   Entered 12/16/20 16:46:42




$1,450,000.00 to an account designated by the Debtors in writing, which shall be available to the

Debtors’ estates for distributions to general unsecured creditors under a chapter 11 plan (the

“Plan”). No later than five (5) business days following the Debtors’ receipt of the remaining

$1,450,000 from MSEK, the Debtors must place $4,250,000 in the General Unsecured Claim

Reserve (as defined in the Sale Order). Funds in the General Unsecured Claim Reserve may be

employed solely for the purpose of funding distributions to general unsecured creditors in

accordance with the terms of the Sale Order.

               3.     Except as otherwise expressly provided herein, nothing herein may be

deemed to modify the provisions of the Sale Order and the October 5, 2020 Order.

               4.     MSEK, as escrow agent, and its shareholders, directors, officers, and

employees will not incur any liability whatsoever for its acts and omissions arising out of or

related directly or indirectly to this Stipulation, the October 5, 2020 Order or the Escrowed $2

Million other than for its gross negligence or willful misconduct.

               5.     This Court will retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Stipulation;

provided, however, that prior to seeking relief from the Court regarding any dispute concerning

this Stipulation, the Parties will seek resolution of such dispute with the assistance of the

Mediator.

               6.     This Stipulation constitutes the entire agreement and understanding

between the Parties regarding the subject matter herein, and supersedes all prior promises or

agreements with respect to the subject matter herein. No waiver or modification of any term or

condition contained herein will be valid or binding unless in writing and executed by the Parties

hereto or otherwise ordered by the Court.


                                                 3
    Case 8-20-71970-ast         Doc 555-2         Filed 12/16/20   Entered 12/16/20 16:46:42




               7.      The Parties executing this Stipulation hereby represent and warrant that

they are authorized to execute this Stipulation on behalf of the entities named in their

corresponding signature block.

               8.      This Stipulation will be binding on and inure to the benefit of the Parties

hereto and their respective successors and assigns, including without limitation any subsequently

appointed plan administrator, creditor trustee, or chapter 7 trustee in the Debtors’ chapter 11

cases.

               9.      Upon Court approval of this Stipulation, the Parties represent and warrant

to each other that this Stipulation will be valid, binding, and enforceable by and against each of

the Parties hereto.

               10.     The Parties acknowledge that they have read and fully understand the

terms of this Stipulation and agree that they are entering into this Stipulation knowingly and

voluntarily and agree to all of its provisions.

               11.     Notwithstanding the possible applicability of Bankruptcy Rule 6004(h),

the terms of this Stipulation will be immediately effective and enforceable upon its approval.



                            [remainder of page intentionally left blank]




                                                    4
      Case 8-20-71970-ast    Doc 555-2   Filed 12/16/20   Entered 12/16/20 16:46:42




Dated:    December 14, 2020                 Dated: December 14 2020
          New York, New York                       New York, New York

TOGUT, SEGAL & SEGAL LLP                    ARENT FOX LLP

Co-Counsel for the Debtors                  Counsel for the Official Committee of
                                            Unsecured Creditors

By:    /s/ Frank A. Oswald                  By:   /s/ George P. Angelich
       Frank A. Oswald                            George P. Angelich
       Brian F. Moore                             Jordana L. Renert
       One Penn Plaza                             David J. Mayo
       New York, New York 10119                   1301 Avenue of the Americas
                                                  New York, New York 10019

Dated:    December 14, 2020                 Dated:   December 14, 2020
          New York, New York                         New York, New York

MEYER, SUOZZI, ENGLISH & KLEIN P.C.         COOLEY LLP

Co-Counsel for the Debtors                  Counsel for Rubies II, LLC


By:    /s/ Edward J. LoBello                By:   /s/ Cathy Hershcopf
       Edward J. LoBello                          Cathy Hershcopf
       Jordan D. Weiss                            55 Hudson Yards
       990 Stewart Ave, Ste 300                   New York, NY 10001
       Garden City, New York 11530




                                           5
